Citation Nr: 1203906	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  08-15 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a liver disability.

2.  Entitlement to service connection for a liver disability. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 until his retirement in October 1987.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Montgomery Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2010, a travel Board hearing was held before an acting Veterans Law Judge who is presently no longer employed by the Board.  Pursuant to 38 C.F.R. § 20.707 (2011), the Veteran provided testimony at another travel Board hearing before the undersigned in June 2011.  A transcript of the hearing is associated with the claims files.  At the hearing the Veteran was granted a 60-day abeyance period for the submission of additional evidence.  That period of time has lapsed, and no additional evidence has been received. 

The decision set forth below grants the application to reopen a claim for service connection for a liver disability.  The underlying issue for service connection for a liver disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C. 


FINDINGS OF FACT

1. An unappealed June 2003 rating decision denied service connection for a liver disability. 

2.  Evidence received since the June 2003 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for a liver disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) imposes obligations on VA in terms of its duties to notify and assist claimants. 

As the disposition herein reached is favorable to the Veteran to the extent that the claim is reopened, the need to discuss VA's efforts to comply with the VCAA is not necessary at this time. 

II.  Claim to Reopen 

A.  Legal Criteria 

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

B.  Liver Disability

The RO denied the Veteran's claim of service connection for a liver disability in an unappealed rating decision in June 2003.  The RO found that none of the evidence of record showed that the Veteran had a liver disability in service or a current liver disability related to his military service.  Evidence of record at the time of the June 2003 rating action consisted of service treatment records (STRs), including elevated liver enzymes in blood tests dated from May 1978 to May 1983.  These findings were attributed to various causes, including Aldomet taken for hypertension (see May 1978 STR) and alcohol use (see May 1983 STR).  No formal diagnosis of liver disability was noted.  An August 1987 separation examination report notes no complaints or findings of a liver disability.  Post-service, private treatment records dated from 1991 to 2002 include findings of elevated liver enzymes (September 1997) and diagnoses of thrombocytopenia and leucopenia (June 2006).  A December 2002 VA examination report notes a diagnosis of cirrhosis with portal hypertension, probably due to alcohol and decreased platelet counts (Banti's syndrome). 

Evidence received since the June 2003 rating decision includes medical treatise evidence stating that methyldopa (Aldomet) causes liver damage and a November 2004 private treatment record which notes a diagnosis of cryptogenic cirrhosis.  The Veteran testified in June 2011 that he believes that his liver disability was caused by the Aldomet he took during service for his hypertension.  Since the newly submitted treatise evidence, the credibility of which is presumed, indicates that Aldomet could cause liver damage, the Board finds this new evidence is material.  38 C.F.R. § 3.156(a).  The evidence directly addresses the reason the claim was originally denied and is sufficient to raise a reasonable possibility of substantiating the claim. 

Accordingly, reopening of the claim for entitlement to service connection for a liver disability is in order.


ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for a liver disability is granted. 


REMAND

Additional development is required before the Veteran's claim of entitlement to service connection for a liver disability is decided.

In a September 2007 statement, the Veteran reported that he is in receipt of Social Security Administration (SSA) disability benefits.  The record does not reflect that either the adjudicatory documents for the grant of those benefits or the treatment records procured by the SSA have been requested.  Thus, records from that agency should be obtained on remand.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 
Moreover, the Veteran testified during the June 2011 that he underwent a liver transplant at Mayo Clinic in March 2005.  He continues to be seen for annual examinations, most recently in September 2011.  The Veteran's complete post-service treatment records have not been associated with the claims file.  As the outstanding records may contain pertinent evidence, they must be secured on remand. 

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should obtain from the SSA a copy of the Veteran's award of Social Security disability benefits and copies of the records upon which the award was based. 

All efforts to obtain these records, and the responses received, must be documented in the claims file, and must continue until it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.  If any records are unavailable, the Veteran should be notified of such in accordance with 38 C.F.R. § 3.159(e). 

2.  The Veteran should also be requested to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his live disability since his discharge from service in October 1987.  In particular, appropriate efforts should be taken to obtain copies of treatment records from Mayo Clinic.  After the Veteran has signed the appropriate releases, records should be obtained and associated with his claims file.  In particular, appropriate efforts should be taken to obtain copies of treatment records from Mayo Clinic.  

All efforts to obtain these records, and the responses received, must be documented in the claims file.  If any records are unavailable, the Veteran should be notified of such in accordance with 38 C.F.R. § 3.159(e) .

3.  The RO or the AMC should undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the claim for service connection.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


